DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.

Response to Amendment
The amendment filed on 3 May 2021 has been entered.

Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach a luminaire with a slim profile.  The examiner disagrees.  Moore’s luminaire is described as having a “substantially smaller profile” (paragraph 17).  Additionally, since Moore’s luminaire is an LED on a 
Applicant argues that the prior art does not teach the luminaire is permanently connected to the shelf panel.  The examiner disagrees.  Moore’s luminaire may be permanently attached to the shelf panel (Moore paragraph 44).
Applicant argues that the prior art does not teach a circuit board, and wherein the lens contacts the circuit board.  The examiner disagrees.  Moore teaches a circuit board (921), and wherein the lens (920) contacts the circuit board (see Fig. 9).
Applicant argues that the prior art does not teach a circuit board and a lens that at least partially encapsulates the one or more light sources, and wherein the lens contacts the circuit board.  The examiner disagrees.  Moore teaches a circuit board (921), and wherein the lens (920) at least partially encapsulates and contacts the circuit board (see Fig. 9).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-16, 18, 20-22, 24-30, 32-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
With respect to claim 1:	The terms "slim profile" and “wherein the luminaire and the frame each have a profile that does not significantly alter the flat profile of the shelf” in claim 1 are relative terms which renders the claim indefinite.  The term "slim" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The application does not provide any boundaries as to how thick the luminaire is when it stops being thin and starts being thick.  Similarly, the application does not establish a standard of “significance” as to when the luminaire and the frame each have a profile that does not significantly alter the flat profile of the shelf.  We see in Fig. 1, for instance, that the luminaire and frame are shown to triple or quadruple the thickness of the shelf.  Is this considered a significant alteration of the flat profile of the shelf, or is the claim meant to be limited to flatter embodiments of the invention like Fig. 46?  Would a thicker frame still be considered an insignificant alteration and at what point is the crossover between significance and insignificance?
Claims 2-5, 7-16, 18, 36, 40, and 43 inherit the deficiency from claim 1.
With respect to claim 20:	Claim 20 includes similar language as claim 1, and is indefinite for similar reasons.
Claims 21, 22, 24-30, 32-35, 37, 41, 44 inherit the deficiency from claim 20.

Claims 39, 42, 45 inherit the deficiency from claim 38.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-5, 9-13, 38, 40, 42-43, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso (US 5,287,252) in view of Moore (US 2010/0135020 A1).
With respect to claim 1:	Caruso teaches “a shelf assembly (10), comprising: a shelf panel (26) comprising a front edge and two side edges (see Fig. 2), wherein the shelf panel has a flat profile (see Fig. 3); a luminaire located under the shelf panel (25), the luminaire comprising one or more light sources (light bulbs in sockets 62); and a frame (54) that is connected to the front edge of the shelf panel (see Fig. 8) and is adjacent to and at least partially covers the luminaire (see Fig. 8), wherein the luminaire and the frame each have a profile that does not significantly alter the flat profile of the shelf panel (see Figs. 3, 4, 8;  in comparison to Figs. 1 and 17 of the specification the frame of Caruso is not shown to protrude any further than applicant’s own frame does from the plane of the shelf and hence is not considered to “significantly” alter the flat profile of the shelf panel.  The luminaire, being covered by the frame, does not alter the profile of the shelf at all)”.
Caruso does not specifically teach “wherein the luminaire has a slim profile”.
However, Moore teaches “wherein the luminaire (14) has a slim profile (paragraph 17)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the slim luminaire of Moore in order to occupy less space and provide ease of manufacture, installation and use (Moore paragraphs 6-7).

With respect to claim 3:	Caruso does not specifically teach “wherein the lens contacts the bottom surface of the shelf panel”.
However, Moore teaches a shelf assembly with a lens 30 which contacts the bottom surface of a shelf panel 28a.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the lens of Moore in order to occupy less space and provide ease of manufacture, installation and use (Moore paragraphs 6-7).
With respect to claim 4:	Caruso does not specifically teach “wherein the lens comprises a groove therein and an outer lip, wherein a circuit board is within the groove, and the outer lip contacts the bottom surface of the shelf panel to at least partially encapsulate the circuit board between the lens and the shelf panel”.
However, Moore Figs. 1a-1c teaches “wherein the lens comprises an outer lip (see Fig. 1a), and the outer lip contacts the bottom surface of the shelf panel (see Figs. 1a-1c) to at least partially encapsulate the circuit board (21) between the lens and the shelf panel (see Figs. 1a-1c)”.
Moore Fig. 9a teaches a lens 930 comprising “a groove (see Fig. 9a), wherein a circuit board is within the groove (921)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the grooved 
With respect to claim 5:	Caruso teaches “wherein the luminaire is connected to the bottom surface of the shelf panel adjacent to the front edge (see Fig. 8), and wherein each of the first and second shelf brackets are connected to the side edges (see Figs. 2, 3)”.
With respect to claim 9:	Caruso teaches “wherein the luminaire is connected to the first shelf bracket and the second shelf bracket (using pins 42; see column 3 line 67-column 4 line 3)”.
With respect to claim 10:	Caruso teaches “further comprising a power supply in electrical communication with at least one of the first and second shelf brackets, so that the power supply powers the one or more light sources (see column 3 line 67-column 4 line 3)”.
With respect to claim 11:	Caruso teaches “wherein the luminaire is connected to the bottom surface of the shelf panel (see Fig. 8)”.	
With respect to claim 12:	Caruso teaches “wherein the luminaire is adjacent to a front of the first and second shelf brackets (see Fig. 2)”.
With respect to claim 13:	Caruso teaches “wherein the luminaire is integrated into the shelf assembly so that the frame functions as a lens or a housing for the luminaire (see Figs. 2, 8)”.
With respect to claim 38:	Caruso teaches “a shelf assembly (10), comprising: a shelf panel (26) comprising a front edge and two side edges (see Fig. 2); a luminaire 
Caruso does not specifically teach “wherein the luminaire has a slim profile”.
However, Moore teaches “wherein the luminaire (14) has a slim profile (paragraph 17)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the slim luminaire of Moore in order to occupy less space and provide ease of manufacture, installation and use (Moore paragraphs 6-7).
With respect to claim 40:	Caruso does not specifically teach “wherein the luminaire is permanently connected to the shelf assembly”.
However, Moore teaches “wherein the luminaire is permanently connected to the shelf assembly (Moore paragraph 44).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the permanent attachment of Moore due to the art recognized suitability of a permanent connection as an alternative to a temporary connection for the purpose of connecting the luminaire to the shelf assembly (Moore paragraph 44).
With respect to claim 42:	Caruso does not specifically teach “wherein the luminaire is permanently connected to the shelf assembly”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the permanent attachment of Moore due to the art recognized suitability of a permanent connection as an alternative to a temporary connection for the purpose of connecting the luminaire to the shelf assembly (Moore paragraph 44).
With respect to claim 43:	Caruso does not teach “wherein the luminaire further comprises a circuit board, and wherein the lens contacts the circuit board”.
However, Moore teaches a circuit board (921), and wherein the lens (920) contacts the circuit board (see Fig. 9).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the circuit board of Moore in order to connect power to the light source and to have the lens contact the circuit board in order to hold it in place (Moore paragraphs 65-66).
With respect to claim 45:	Caruso does not teach “wherein the shelf assembly further comprises a circuit board and a lens that at least partially encapsulates the one or more light sources, and wherein the lens contacts the circuit board”.
However, Moore teaches wherein a circuit board (921) and a lens (920) that at least partially encapsulates the one or more light sources (see Fig. 9), and wherein the lens contacts the circuit board (see Fig. 9).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the circuit .

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso as applied to claims 1, 2 above, and further in view of Moore and Takeuchi et al. (US 2013/0286651 A1).
With respect to claim 7:	Caruso teaches “the shelf assembly of claim 2 (see above)”.
Caruso does not specifically teach “wherein the shelf assembly further comprises a circuit board and a lens that at least partially encapsulates the one or more light sources”.
However, Moore teaches “wherein the shelf assembly (Figs. 1) further comprises a circuit board (14) and a lens (30) that at least partially encapsulates the one or more light sources (16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the circuit board, lens, and light source configuration of Moore in order to be able to use LEDs as the light source in order to take advantage of the smaller size and improved efficiency of the LED (Moore paragraph 10).
Caruso in view of Moore does not teach “wherein the circuit board has a first exposed area at a first end thereof not encapsulated by the lens, and wherein the first bracket contacts the circuit board at the first exposed area”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the shelf assembly of Caruso in view of Moore by having a first exposed area on the circuit board as taught by Takeuchi in order to supply power to the circuit board (Takeuchi paragraph 20).
With respect to claim 8:	Caruso does not teach “further comprising a conductive contact pad between the first shelf bracket and the first exposed area”.
However, Takeuchi teaches “further comprising a conductive contact pad between the first shelf bracket and the first exposed area (14, 15)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the shelf assembly of Caruso in view of Moore by having a conductive contact pad on the circuit board as taught by Takeuchi in order to supply power to the circuit board (Takeuchi paragraphs 19-20).

Claims 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso as applied to claims 1, 9 above, and further in view of Sklenak et al. (US 5,034,861) and Takeuchi.
With respect to claim 14:	Caruso teaches “the shelf assembly of claim 9 (see above), wherein at least one of the first shelf bracket and the second shelf bracket is a conductive shelf bracket (column 3 lines 1-3) and comprises: a first area (40) that 
Caruso does not specifically teach “a non-electrically conductive coating applied to substantially all of the conductive shelf bracket except the first and second areas”.
However, Sklenak teaches “a non-electrically conductive coating applied to substantially all of the conductive shelf bracket (column 2 lines 58-61) except the first (20a, 20b) and second areas (26a, 26b)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso with Sklenak’s nonconductive coating in order to prevent shorting or shocking (Sklenak column 2 lines 58-61).
Caruso does not specifically teach “the conductive shelf bracket has a horizontal surface beneath the shelf panel that supports the luminaire”.
However, Takeuchi teaches “the conductive shelf bracket has a horizontal surface beneath the shelf panel that supports the luminaire (see Fig. 2)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by having the conductive shelf bracket support the luminaire as taught by Takeuchi in order to simultaneously support and provide power to the luminaire (Takeuchi paragraphs 19-20).

With respect to claim 17:	Caruso does not specifically teach “wherein the first conductive contact area is a pad, plastic, tape, liquid, gel, foam or solder”.
However, Takeuchi teaches “wherein the first conductive contact area is a pad (31, 32), plastic, tape, liquid, gel, foam or solder”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by using a conductive pad as taught by Takeuchi due to the art recognized suitability thereof for making an electrical connection (Takeuchi paragraph 24).
With respect to claim 18:	Caruso teaches “wherein the second area comprises a second conductive contact area (column 3 line 67-column 4 line 3)”.
With respect to claim 19:	Caruso does not specifically teach “wherein the second conductive contact area is a pad, plastic, tape, liquid, gel, foam or solder”.
However, Takeuchi teaches “wherein the second conductive contact area is a pad (31, 32), plastic, tape, liquid, gel, foam or solder”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by using a conductive pad as taught by Takeuchi due to the art recognized suitability thereof for making an electrical connection (Takeuchi paragraph 24).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso, Takeuchi and Sklenank as applied to claims 1 and 14 above, and further in view of Avery (US 6,340,113 B1).
With respect to claim 15:	Caruso does not specifically teach “wherein a first electrically conductive material is applied to at least a portion of the first area and a second electrically conductive material is applied to at least a portion of the second area”.
However, Avery teaches “wherein a first electrically conductive material is applied to at least a portion of the first area (14) and a second electrically conductive material is applied to at least a portion of the second area (14)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Takeuchi with the solder of Avery in order to provide improved electrical connections at the first area and second area (Avery column 2 lines 46-52).

Claims 20, 22-30, 32-35, 41, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view of Moore, Takeuchi and Sklenak.
With respect to claim 20:	Caruso teaches “a shelf assembly (10), comprising: a shelf panel (26) comprising a front edge and two side edges (see Fig. 2), wherein the shelf panel has a flat profile (see Fig. 3); a luminaire located under the shelf panel (25), the luminaire comprising one or more light sources (light bulbs in sockets 62); and a frame (54) that is connected to the front edge of the shelf panel (see Fig. 8) and is adjacent to and at least partially covers the luminaire (see Fig. 8), wherein the luminaire 
Caruso does not specifically teach “wherein the luminaire has a slim profile”.
However, Moore teaches “wherein the luminaire (14) has a slim profile (paragraph 17)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the slim luminaire of Moore in order to occupy less space and provide ease of manufacture, installation and use (Moore paragraphs 6-7).
Caruso does not specifically teach “a non-electrically conductive coating applied to substantially all of the conductive shelf bracket except the first and second areas”.

It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso with Sklenak’s nonconductive coating in order to prevent shorting or shocking (Sklenak column 2 lines 58-61).
Caruso does not specifically teach “the conductive shelf bracket has a horizontal surface beneath the shelf panel that supports the luminaire”.
However, Takeuchi teaches “the conductive shelf bracket has a horizontal surface beneath the shelf panel that supports the luminaire (see Fig. 2)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by having the conductive shelf bracket support the luminaire as taught by Takeuchi in order to simultaneously support and provide power to the luminaire (Takeuchi paragraphs 19-20).
With respect to claim 22:	Caruso teaches “wherein the luminaire has a first conductive contact area (62), and electricity is conducted from the second area to the first conductive contact area (column 3 line 67-column 4 line 3)”.
With respect to claim 23:	Caruso does not specifically teach “wherein the first conductive contact area is a pad, plastic, tape, liquid, gel, foam or solder”.
However, Takeuchi teaches “wherein the first conductive contact area is a pad (31, 32), plastic, tape, liquid, gel, foam or solder”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by using a conductive pad as taught by 
With respect to claim 24:	Caruso teaches “wherein the second area comprises a second conductive contact area (column 3 line 67-column 4 line 3)”.
With respect to claim 25:	Caruso does not specifically teach “wherein the second conductive contact area is a pad, plastic, tape, liquid, gel, foam or solder”.
However, Takeuchi teaches “wherein the second conductive contact area is a pad (31, 32), plastic, tape, liquid, gel, foam or solder”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by using a conductive pad as taught by Takeuchi due to the art recognized suitability thereof for making an electrical connection (Takeuchi paragraph 24).
With respect to claim 26:	Caruso teaches “wherein the luminaire comprises one or more light sources (light bulbs attached to sockets 62), and the frame at least partially encapsulates the one or more light sources (see Fig. 8)”.
With respect to claim 27:	Caruso teaches “wherein the luminaire is connected to a bottom surface of the shelf panel (see Fig. 8)”.
With respect to claim 28:	Caruso teaches “wherein the luminaire comprises one or more light sources (light bulb attached to sockets 62)”.
Caruso does not specifically teach “further comprising a lens connected to a bottom surface of the shelf panel, wherein the lens at least partially encapsulates the one or more light sources”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the lens/light source combination of Moore in order to occupy less space and provide ease of manufacture, installation and use (Moore paragraphs 6-7).
With respect to claim 29:	Caruso does not teach “wherein the lens comprises a groove therein and an outer lip, wherein a circuit board is within the groove, and the outer lip contacts the bottom surface of the shelf panel to at least partially encapsulate the circuit board between the lens and the shelf panel”.
However, Moore Figs. 1a-1c teaches “wherein the lens comprises an outer lip (see Fig. 1a), and the outer lip contacts the bottom surface of the shelf panel (see Figs. 1a-1c) to at least partially encapsulate the circuit board (21) between the lens and the shelf panel (see Figs. 1a-1c)”.
Moore Fig. 9a teaches a lens 930 comprising “a groove (see Fig. 9a), wherein a circuit board is within the groove (921)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the grooved lens of Moore in order to use a light source with a circuit board such as an LED in order to take advantage of the smaller size and improved efficiency of the LED (Moore paragraph 10).

With respect to claim 32:	Caruso does not specifically teach “wherein the shelf assembly further comprises a circuit board and a lens that at least partially encapsulates the one or more light sources”.
However, Moore teaches “wherein the shelf assembly (Figs. 1) further comprises a circuit board (14) and a lens (30) that at least partially encapsulates the one or more light sources (16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the circuit board, lens, and light source configuration of Moore in order to be able to use LEDs as the light source in order to take advantage of the smaller size and improved efficiency of the LED (Moore paragraph 10).
Caruso in view of Moore does not teach “wherein the circuit board has a first exposed area at a first end thereof not encapsulated by the lens, and wherein the first bracket contacts the circuit board at the first exposed area”.
However, Takeuchi teaches “wherein the circuit board (19) has a first exposed area at a first end thereof not encapsulated by the lens (areas of 14, 15), and wherein the first bracket (6, 7) contacts the circuit board at the first exposed area (paragraph 20)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the shelf assembly of Caruso in view of 
With respect to claim 33:	Caruso teaches “further comprising a power supply in electrical communication with at least one of the first and second shelf brackets, so that the power supply powers the one or more light sources (see column 3 line 67-column 4 line 3)”.
With respect to claim 34:	Caruso does not teach “further comprising a conductive contact pad between the first shelf bracket and the first exposed area”.
However, Takeuchi teaches “further comprising a conductive contact pad between the first shelf bracket and the first exposed area (14, 15)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the shelf assembly of Caruso in view of Moore by having a conductive contact pad on the circuit board as taught by Takeuchi in order to supply power to the circuit board (Takeuchi paragraphs 19-20).
With respect to claim 35:	Caruso teaches “wherein the luminaire is integrated into the shelf assembly so that the frame functions as a lens or a housing for the luminaire (see Figs. 2, 8)”.
With respect to claim 41:	Caruso does not specifically teach “wherein the luminaire is permanently connected to the shelf assembly”.
However, Moore teaches “wherein the luminaire is permanently connected to the shelf assembly (Moore paragraph 44).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the 
With respect to claim 44:	Caruso does not teach “wherein the luminaire further comprises a circuit board, and wherein the lens contacts the circuit board”.
However, Moore teaches a circuit board (921), and wherein the lens (920) contacts the circuit board (see Fig. 9).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the circuit board of Moore in order to connect power to the light source and to have the lens contact the circuit board in order to hold it in place (Moore paragraphs 65-66).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso, Moore, Takeuchi and Sklenank as applied to claim 20 above, and further in view of Avery.
With respect to claim 21:	Caruso does not specifically teach “wherein a first electrically conductive material is applied to at least a portion of the first area and a second electrically conductive material is applied to at least a portion of the second area”.
However, Avery teaches “wherein a first electrically conductive material is applied to at least a portion of the first area (14) and a second electrically conductive material is applied to at least a portion of the second area (14)”.
.

Claims 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso and Moore as applied to claims 1 and 38 above, and further in view of Wiemer et al. (US 2012/0230018 A1).
With respect to claim 36:	Caruso in view of Moore teaches “The shelf assembly of claim 1 (see above)”.
Caruso does not teach “wherein the frame is made of a plastic material”.
However, Wiemer teaches “wherein the frame (202) is made of a plastic material (paragraph 19)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso by making the frame from plastic due to the art recognized suitability of plastic as the material of the front frame of an illuminated shelf assembly (Wiemer paragraph 19).
With respect to claim 39:	Caruso teaches “The shelf assembly of claim 38 (see above)”.
Caruso does not teach “wherein the frame is made of a plastic material”.
However, Wiemer teaches “wherein the frame (202) is made of a plastic material (paragraph 19)”.
.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso, Moore, Takeuchi, and Sklenak as applied to claim 20 above, and further in view of Wiemer.
With respect to claim 37:	Caruso in view of Moore, Takeuchi and Sklenak teaches “The shelf assembly of claim 20 (see above)”.
Caruso does not teach “wherein the frame is made of a plastic material”.
However, Wiemer teaches “wherein the frame (202) is made of a plastic material (paragraph 19)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso by making the frame from plastic due to the art recognized suitability of plastic as the material of the front frame of an illuminated shelf assembly (Wiemer paragraph 19).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875